Order unanimously affirmed, with twenty dollars costs and ■ disbursements. We hold that the action of the Budget Director in creating the additional positions involved herein without the specific approval of the Board of Estimate was not sanctioned by law. This renders it unnecessary for us to pass on the other questions at issue. Present — Martin, P. J., Townley, Glennon. Cohn and Callahan, JJ. [182 Mise. 990.] [See post, p. 894.] In the Matter of Richard Welling, Respondent, against Patrick Walsh, as Commissioner of the Fire Department of the City of New York, et al., Appellants; Richard B. Haynes, Intervener, Defendant, and James W. 0. Wood et al, Interveners, Defendants-Appellants.— Order unanimously affirmed, with twenty dollars costs and disbursements. We hold that the action of the Budget Director in creating the additional positions involved herein without the specific approval of the Board of Estimate was not sanctioned by law. This renders it unnecessary for us to pass on the other questions at issue. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ. [See post, p. 894.] Anita M. Gardner et al., Appellants, v. Frank C. Shattdck Co., Inc., Respondent.— Order unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.